Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-4, 6-8, 10, 11, 14-23 are pending.
Response to Arguments
Amendments are noted and claim objection(s) are withdrawn.
Amendments are noted and 35 USC 112 rejection(s) are withdrawn.
Applicant’s arguments with respect to the amended claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Specifically the amendments substantially change the scope of the claimed subject matter and necessitate new grounds of rejection with new citations of prior art.
Rejections for similar independent and dependent claims are revised and/or maintained accordingly.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim 1, 2, 3, 4, 6, 7, 8, 10, 14, 15, 16, 17, 18, 19, 20, 22, 23 rejected under 35 U.S.C. 103 as being unpatentable over Korhonen et al. (US 2015/0319723) in view of Feng et al. (US Patent 10,165,533) in view of Khoryaev et al. (US 2018/0213498).
For claim 1 Korhonen teaches: A mobile communication device (see at least fig. 6, network devices may comprise process/memory for communications) comprising:
circuitry configured to select a synchronization signal from a first synchronization signal received from a first device and a second synchronization signal received from a second device (see at least 0049-0052 and fig. 4, a small cell device (claim 46-53, may be UE, BS, AP) may search and report synchronization sources to the network; 0043, small cells may indicate synchronization source ID via synchronization signal, thus small cell may receive synchronization signals from two or more other small cells; 0049-0052 and fig. 4, small cell may join/synchronize using the signal of the group with highest preference/priority),
wherein the first synchronization signal origin is one of a global positioning satellite (GPS) satellite, a base station, a roadside unit (RSU) or a mobile device (see at least 0043, 0054, eNB may be a source),
acquire synchronization timing using the selected synchronization signal (see at least 0049-0052 and fig. 4, small cell may join/synchronize using the signal of the group with highest preference/priority).
Korhonen does not explicitly teach: where the synchronization signal is selected based on first origin information that indicates a first synchronization signal origin and second origin information that indicates a second synchronization signal origin, or: …and the second synchronization signal origin is another of the GPS satellite, the base station, the roadside unit or the mobile device.  Feng from an analogous art teaches (see at least col. 19 line 55-65, col. 14 line 15-40, fig. 7, a synchronization receiver may select a synchronization signal based on priority metrics including source type, hop count, etc., comprising origin/source information), Khoryaev from an analogous art teaches (see at least 0043-0046, synchronization sources may include eNBs, GNSS (GPS satellite), and/or UEs).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Feng, Khoryaev to the system of Korhonen, so the signal is selected based on origin/source information including source type and hop count (as suggested by Feng) and the second source may be other than a eNB e.g. GNSS or UE, as suggested by Khoryaev.  The motivation would have been to enhance synchronization using metrics including source and hop count to determine reliable synchronization source (Feng Abstract) and provide synchronization from a variety of possible sources (Khoryaev 0033-0034).
For claim 2, Korhonen, Feng, Khoryaev teaches claim 1, Feng further teaches: wherein the first origin information indicates first relay information indicating a first source that initially provided the first synchronization signal to the first device, and the second origin information indicates second relay information indicating a second source that initially provided the second synchronization signal to the second device (see at least col. 19 line 55-65, col. 14 line 15-40, fig. 7, a synchronization receiver may select a synchronization signal based on priority metrics including source type, hop count, etc. comprising source information/indication).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Feng to the system of claim 1, so origin information of the signals indicates the type of the synchronization source, as suggested by Feng.  The motivation would have been to enhance synchronization by using metrics including source and hop count to determine reliable synchronization source (Feng Abstract).
For claim 3, Korhonen, Feng, Khoryaev teaches claim 2, Feng further teaches: wherein the first relay information indicates a first number of hops from the first source that initially provided the first synchronization signal to the first device, and the second relay information indicates a second number of hops from the second source that initially provided the second synchronization signal to the second device, wherein the first number of hops and the second number of hops are independent integers equal to or greater than zero (see at least col. 14 line 15-40, fig. 7, a synchronization receiver may select a synchronization signal based on priority metrics including source type, hop count, etc. which may be included in the signals.  Abstract, col. 12 line 50-col. 13 line 25, hop count may be used in synchronization source prioritization/selection; eNB may signal maximum number of hops NHmax for priority bias calculation).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Feng to the system of claim 2, so origin information comprises respective hop count information from the respective signal sources, as suggested by Feng.  The motivation would have been to enhance synchronization using metrics including hop count to determine reliable synchronization source (Feng Abstract).
For claim 4, Korhonen, Feng, Khoryaev teaches claim 3, Feng further teaches: wherein the circuitry is configured to select between the first synchronization signal and the second synchronization signal based on predetermined priority scheme that considers the first source, the second source, the first number of hops and the second number of hops (see at least col. 14 line 15-40, fig. 7, a synchronization receiver may select a synchronization signal based on priority metrics including both source type and hop count of the signals.  Abstract, col. 12 line 50-col. 13 line 25, hop count may be used in synchronization source prioritization/selection; eNB may signal maximum number of hops NHmax for priority bias calculation).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Feng to the system of claim 3, so the signal is selected by considering both source type and hop count of each signal, as suggested by Feng.  The motivation would have been to enhance synchronization using metrics including source type and hop count to determine reliable synchronization source (Feng Abstract).
For claim 6, Korhonen, Feng, Khoryaev teaches claim 4, Khoryaev further teaches: further comprising: a controller configured to determine whether to transmit a synchronization signal after the acquisition of the synchronization timing (see at least 0045, a node may become G-SS (0043, transmits sync signal) if it detects a G-SS signal with a hop count under maximum; the node becomes RX-SS (0043, does not transmit) if it detects G-SS signal with a hop count at maximum).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Khoryaev to the system of claim 4, so the device decides to transmit/relay the signal if the hop count is not yet at maximum, as suggested by Khoryaev.  The motivation would have been to enhance synchronization by having a device further relay the synchronization signal when intermediate hops are under an acceptable number (Khoryaev, 0043).
For claim 7, Korhonen, Feng, Khoryaev teaches claim 6, Khoryaev further teaches: wherein the controller is configured to not transmit the synchronization signal under a condition where a number of hops associated with the selected synchronization signal exceeds a threshold value (see at least 0045, a node may become G-SS (0043, transmits sync signal) if it detects a G-SS signal with a hop count under maximum; the node becomes RX-SS (0043, does not transmit) if it detects G-SS signal with a hop count at maximum).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Khoryaev to the system of claim 6, so the device decides to transmit/relay the signal if the hop count is not yet at maximum and vice versa, as suggested by Khoryaev.  The motivation would have been to enhance synchronization by having a device further relay the synchronization signal when intermediate hops are under an acceptable number (Khoryaev, 0043).
For claim 8, Korhonen, Feng, Khoryaev teaches claim 1, Korhonen further teaches: wherein the circuitry is further configured to acquire an ID to generate a synchronization signal after the acquisition of the synchronization timing (see at least 0043, small cells may indicate synchronization source ID via synchronization signal, thus any given small cell may acquire ID of synchronization source (0043-0044 and fig. 3a-b, synchronized small cells may further transmit synchronization signal)).
For claim 10, Korhonen, Feng, Khoryaev teaches claim 1, Feng further teaches: wherein the circuitry is further configured to select the synchronization signal from the first synchronization signal received from the first device and the second synchronization signal received from the second device after having no longer being able to receive an initial synchronization signal due to mobile communication device entering low signal strength area (see at least col. 18 line 40-45, signal reselection may be triggered when current synchronization source quality drops; col. 18 line 10-18, quality may change due to movement).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Feng to the system of claim 1, so the device performs signal reselection if current signal quality drops in strength from movement, as suggested by Feng.  The motivation would have been to enhance synchronization by determining a new synchronization source when necessary (Feng col. 18).
Claim 14 recites a method substantially similar to the apparatus of claim 1 and is rejected under similar reasoning.
Claim 15 recites a method substantially similar to the apparatus of claim 2 and is rejected under similar reasoning.
Claim 16 recites a method substantially similar to the apparatus of claim 3 and is rejected under similar reasoning.
Claim 17 recites a method substantially similar to the apparatus of claim 4 and is rejected under similar reasoning.
Claim 18 recites a method substantially similar to the apparatus of claim 10 and is rejected under similar reasoning.
Claim 19 recites a method substantially similar to the apparatus of claim 6 and is rejected under similar reasoning.
Claim 20 recites a method substantially similar to the apparatus of claim 7 and is rejected under similar reasoning.
For claim 22, Korhonen, Feng, Khoryaev teaches claim 1, Korhonen, Khoryaev further teaches: wherein the first synchronization signal origin is one of the GPS satellite, the base station, or the RSU, and the second synchronization signal origin is the mobile device (Korhonen see at least 0043, 0054, eNB may be a source.  Khoryaev see at least 0043-0046, synchronization sources may include eNBs, GNSS (GPS satellite), and/or UEs).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Khoryaev to the system of claim 1, so a given first source is a eNB and a given second source is a UE, as suggested by Khoryaev.  The motivation would have been to enhance synchronization by providing synchronization from a variety of possible sources (Khoryaev 0033-0034).
Claim 23 recites a method substantially similar to the apparatus of claim 22 and is rejected under similar reasoning.
Allowable Subject Matter
Claim 11, 21 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
For claim 11, 21 the prior art fails to teach/suggest: wherein the low signal strength area is a tunnel, and the circuitry is configured to use a lane ID that indicates which road the mobile communication device has moved along as a movement condition of the mobile communication device for selecting the synchronization signal.  The closest prior art Lee et al. (US 2018/0167193) discloses using movement speed to determine synchronization signal, but not the limitations of claim 11.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIREN WEI whose telephone number is (571)272-0687.  The examiner can normally be reached on Monday - Thursday 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Siren Wei/
Patent Examiner
Art Unit 2467